t c summary opinion united_states tax_court gerard j mcenroe and regina mcenroe petitioners v commissioner of internal revenue respondent docket no 7381-18s filed date gerard j mcenroe and regina mcenroe pro sese monica e koch for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated section references are to the internal revenue continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 for the taxable_year year in issue petitioners husband and wife filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioners resided in new york after concessions the issue remaining for decision is whether petitioners are liable for federal_income_tax on a deemed_distribution of dollar_figure from mr mcenroe’s employer-sponsored retirement account continued code code as amended and in effect for and rule references are to the tax_court rules_of_practice and procedure 2mrs mcenroe did not appear at the trial of this case mr mcenroe appeared and informed the court that mrs mcenroe was aware of the proceeding and had authorized him to prosecute the case on her behalf 3petitioners concede that they failed to report dividend income of dollar_figure and are subject_to the additional tax prescribed in sec_72 but only if the court decides that mr mcenroe received a deemed_distribution from his retirement account in respondent concedes that petitioners are not liable for an accuracy-related_penalty under sec_6662 other adjustments are computational and will flow from the court’s resolution of the issue remaining in dispute background4 mr mcenroe wa sec_51 years old during the year in issue at that time he had been employed for about years in the office of the inspector general for the new york city school construction authority sca as an sca employee mr mcenroe participated in the new york city employees retirement_system nycers a qualified_trust forming part of an employer-sponsored pension_plan within the meaning of sec_401 in date mr mcenroe borrowed dollar_figure from his nycers retirement account to help pay college tuition expenses for one of his children he immediately began to repay the loan through biweekly payroll withholding on date mr mcenroe left sca and accepted a job in the private sector he quickly grew disillusioned with his new position however and returned to sca in date mr mcenroe did not make loan payments to nycers after he left sca when he returned to sca mr mcenroe learned that nycers had determined that his outstanding loan balance would be treated as a distribution prompting him to contact the sca human resources office in search of a solution on 4the parties stipulated some of the facts date the human resources office sent an email to nycers stating in relevant part per our conversations please be advised that mr mcenroe wishes his outstanding loan to be reinstated with installment payments effective immediately mr mcenroe had left the sca for a brief period of time and as such payments were not being withheld a notice of distribution was subsequently sent to his home as mr mcenroe is now once again an active sca employee he would like for his loan not to be treated as a distribution and to repay in bi-weekly payroll deductions thank you for your assistance in this matter please advise when we can expect payments to begin and confirm this loan will not be treated as a distribution nycers responded to sca by email as follows i did receive you sic e-mail and we will process a revision and it will be done for in early date mr mcenroe resumed making loan payments to nycers through biweekly payroll withholding nycers issued form 1099-r distributions from pensions annuities retirement or profit sharing plans iras insurance contracts etc reporting that mr mcenroe had received a distribution of dollar_figure from his retirement account in the dollar_figure amount represents the outstanding balance on mr mcenroe’s loan from his nycers retirement account as of date petitioners filed a joint form_1040 u s individual_income_tax_return for but did not report any income attributable to pension or annuity payments as indicated above respondent determined that petitioners received a deemed_distribution of dollar_figure from mr mcenroe’s nycers retirement account during the year in issue and that the distribution is subject_to both income_tax and the additional tax prescribed in sec_72 petitioners contend that mr mcenroe should not be considered to have received a taxable_distribution from his retirement account because he successfully reinstated the loan and resumed loan payments in date discussion the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency normally is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 because the facts relevant to the court’s disposition of this case are not in dispute the assignment of the burden_of_proof is immaterial 5petitioners were unaware that the form 1099-r had been issued until date unreported income sec_61 provides that gross_income means all income from whatever source derived gross_income includes but is not limited to items such as compensation annuities income from life_insurance and endowment contracts and pensions sec_61 sec_402 provides the general_rule that any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities because mr mcenroe’s nycers retirement_plan was a qualified_plan under sec_401 any amount actually distributed to him normally would be subject_to federal_income_tax pursuant to sec_72 see sec_402 sec_72 provides the general_rule that if a participant receives either directly or indirectly any amount as a loan from a qualified_employer_plan such amount shall be treated as having been received by such individual as a distribution under such plan sec_72 provides an exception to the general_rule however where the loan when added to the outstanding balance of all other loans from the same plan does not exceed a specified limit see sec_72 where the loan by its terms must be repaid within years from the date of its inception or used to finance the acquisition of a home that is the principal_residence of the participant see sec_72 and where the loan is subject_to substantially level amortization with quarterly or more frequent payments required over the term of the loan see sec_72 if a plan participant fails to make a loan payment either on the date it is due or within an allowed grace period a loan from a qualified_plan no longer satisfies the requirements of sec_72 see martinez v commissioner tcmemo_2016_182 at in this regard sec_1_72_p_-1 q a-10 a income_tax regs provides that in the event of an overdue payment plan administrators may allow a cure grace period which cannot continue beyond the last day of the calendar_quarter following the calendar_quarter in which the required_installment payment was due and that sec_72 will not be considered to have been violated if the installment_payment is made not later than the end of the cure period mr mcenroe failed to make loan payments that were due over a roughly six-month period stretching from june to date because he first defaulted in respect of a loan payment that was due in date which falls in the second calendar_quarter a grace period if any would have been required to expire no later than date the last day of the third calendar_quarter see sec_1_72_p_-1 q a-10 a income_tax regs mr mcenroe did not resume making loan payments however until date moreover when he did resume making loan payments he did not cure the earlier default ie he did not make a lump-sum payment to cover the many payments with accrued interest that he had failed to remit earlier in the year under the circumstances nycers properly concluded that mr mcenroe had defaulted on the loan during the year in issue and correctly reported his entire loan balance at the time of the default dollar_figure as a deemed_distribution it follows that respondent’s determination that petitioners are liable for federal_income_tax and additional tax under sec_72 in respect of the deemed_distribution is sustained additional argument petitioners maintain that considering all the facts and circumstances it would be inequitable to impose income_tax and additional tax under sec_72 on a deemed_distribution from mr mcenroe’s retirement account for the year in issue in particular they assert that nycers did not provide mr mcenroe with timely notice that his loan was considered to be in default and in any event he acted reasonably and in good_faith when he resumed making loan payments in date we have considered similar claims in the past and have observed that there is no authority in the code or caselaw for an equitable or hardship exception to the imposition of income_tax and additional tax under sec_72 on early distributions from a retirement account see 111_tc_250 adams v commissioner tcmemo_2015_162 at dollander v commissioner tcmemo_2009_187 the court may not add an exception to the code by judicial fiat and we are obliged to apply the law as written see 270_us_245 to reflect the foregoing an appropriate decision will be entered
